UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1844


IN RE:   ANDREA G. BRIGGS,

                Petitioner.



              On Petition for an Extraordinary Writ.
                         (8:13-cv-01614-DKC)


Submitted:   October 22, 2013               Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Andrea G. Briggs, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Andrea   Briggs   petitions   for   an   extraordinary       writ

pursuant to the All Writs Act, 28 U.S.C. § 1651(a) (2006).                 We

conclude that relief is not warranted. Accordingly, we deny all

of Briggs’ pending motions and deny the petition.                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court    and

argument would not aid the decisional process.

                                                          PETITION DENIED




                                      2